DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of methane, cobalt, oil, 2H and deuterium oxide in the reply filed on 3/10/22 is acknowledged.  Herein, Applicant explicitly elected deuterium oxide (see the restriction for explanation also see the traversal of species E wherein Applicant acknowledges deuterium oxide as the stable isotope).  This compound is distinct from water and 18O.  E.G. deuterium oxide is 2H2O (Deuterium is 2H).  Heavy water (H218O, what Applicant seemingly elected for species D) is distinct from deuterium oxide (2H2O=D2O).   The Examiner is examining 2H (also known as deuterium) as the stable isotope of species D since this makes more sense with the election of deuterium oxide.  The traversal is on the ground(s) that for species E deuterium oxide is the stable isotope, whereas water would be the compound as stated in claim 19, however this is not persuasive because water (H2O) and heavy water (H218O of claim 19) are two different compounds.  Applicant traverses the election of species B because the claims do not list metals, yeast extract and phosphorous compounds as alternatives.  This is not found persuasive because such is not the measure of distinctness, e.g. these are all additives that can be added to the fluid/well and the Examiner has requested election of species because these are all distinct additives that can be added therein.  The election is for purposes of commencing examination and upon allowance of a species, search will continue onto another species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/22.

Priority
The claims have a priority date of the filing of the instant application: 12/13/19

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-16, 18-20 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Valentine (US 20120036923).
	Valentine discloses tracer methods to estimate the rate of methane gas generation in a well (title).  The method includes (a) measuring a baseline isotope of methane in a reservoir (b) increasing production of methane in the reservoir (c) injecting an isotope in the reservoir (d) measuring the isotope ratio of methane and (f) calculating the new methane according to an isotope balance (abstract).  [0029-0037] further details these steps, therein after determining the baseline isotope, deuterated water is injected in conjunction with the addition of nutrients (or other means) of increasing methane production and after that the amount of new methane is calculated.  The nutrients facilitate growth of native organisms [0020] and increase the methanogenesis in the well [0009].  Methanogenesis is the biogenic (e.g. generated by biological organisms) [0007] generation of methane.  Thus, these organisms that are being fed by nutrients meet the claimed accessing a consortium of microorganisms in a geologic formation.  Also, the increasing production of hydrocarbon material (methane) and recovering deuterium containing hydrocarbon (methane) are met by elements above.
	Regarding the deuterium oxide requirement, Valentine discloses the use of deuterated water [0041].  This would result in a mix of D2O (deuterium oxide), HDO (semiheavy water) and water (H2O), implicitly, because HDO and D2O will exist whenever there is water with hydrogen and deuterium in the mix.  However, deuterium oxide would also implicitly be present.  As such Valentine anticipates this requirement.
	Elements above meet the requirements of claim 1.  The deuterium composition of methane gas that is removed from the reservoir is monitored [0034], meeting claim 2, elements above meet the requirements of claim 3, the prior identification and post identification and determination of “new methane” (e.g. the amount of hydrocarbons resulting from increasing production of the hydrocarbon materials) is as above, the samples being analyzed by isotope ratio mass spectrometry [0047] to distinguish the hydrogen (H) and deuterium (D) ratios of the methane, as required by claims 4-6, elements above further meet the requirements of claims 12-14.  Oil formations are treated [0028], as required by claim 15, elements above meet the requirements of claim 16, the stable isotope that is determined is deuterium, e.g. the stable isotope of hydrogen (2H vs. 1H), as required by claims 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine in view of Debruyn (US 2014/0073023).
	Valentine includes elements as set forth above.  Valentine discloses injecting nutrients to the formation to facilitate growth of native organisms.  Valentine does not disclose the use of cobalt.
	Debruyn discloses the generation of hydrogen from hydrocarbon bearing materials (title).  The hydrogen comes from microbial generation (abstract).  The hydrogen production includes hydrogen gas that is converted to methane and acetic acid [0017], [0019] wherein the free hydrogen is consumed by methanogenic microorganisms that produce methane [0013], thus the same reaction (methanogenesis) as Valentine.  Debruyn discloses that complex nutrients may be added [0020] and table 3 shows various nutrients in the trace metal solution, including colbalt chloride.  Debruyn thusly discloses cobalt chloride to be a known nutrient for increasing the methanogenesis down a well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Valentine the use of cobalt chloride in the nutrient solution, as taught by Debruyn, since this is recognized as a suitably known nutrient for increasing methanogenesis in a well.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
	Elements above thusly meet claims 7-8, 17.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine in view of Budwill (US 2010/0252255).
	Valentine includes elements as set forth above.  Valentine discloses that the subterranean formations may be coal deposits [0028] but does not disclose wherein the formation is a coal bed and the aqueous material is delivered into a cleat characterized by sub-bituminous coal maturity.
	Budwill discloses methods for increasing microbial production of methane gas in subsurface hydrocarbon formations (title), thus similar to Valentine.  The methane gas is increased via methanogenic microorganisms (abstract), thus similar to Valentine.  The formation may be a coal formation, thus embracing Valentine.  The coal may be of sub-bituminous maturity [0030] and may treat coal seam fractures (also known as cleats) [0031].  Thus, Budwill teaches sub-bituminous maturity coal seams to be suitably known coal deposits for increasing methanogenic activity of microorganisms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Valentine the use of treating coal seams of sub-bituminous maturity, as taught by Budwill, since these are recognized in the art as suitable coal deposits to be treated to increase methane gas production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766